Citation Nr: 1433938	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-12 725	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a neurological disorder, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for residuals of transient ischemic attacks with strokes, to include as secondary to a service-connected disability.

6.  Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative disc and joint disease of the cervical spine with strain.

7.  Entitlement to a disability rating greater than 10 percent for service-connected prostatitis prior to July 1, 2013, and greater than 40 percent from July 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1959 to May 1962 and from March 1963 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado, that, in pertinent part, denied the above-captioned claims for service connection, continued a 0 percent disability rating for prostatitis, and granted service connection for a cervical spine disability, assigning an initial 10 percent disability rating.  

The Veteran had initial requested to be scheduled for a hearing before a Veterans Law Judge of the Board.  However, in April 2014, he cancelled his request for a hearing.

The issues on appeal had previously included entitlement to service connection for posttraumatic stress disorder (PTSD) and bronchitis.  However, during the pendency of this appeal, by rating action dated in September 2013, the agency of original jurisdiction granted service connection for these disabilities.  As this represented a complete grant of the benefits sought, those service connection issues are no longer before the Board.

The September 2013 rating decision also found that the service-connected prostatitis warranted a 10 percent disability rating from April 17, 2008, and a 40 percent disability rating from July 1, 2013.  Applicable law provides that absent express clarification, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

(The issues of service connection for sinusitis, hypertension, sleep apnea, a neurological disorder, and residuals of transient ischemic attacks with strokes, as well as the claim for a higher disability rating for cervical spine disability, are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  Prior to July 1, 2013, the Veteran's prostatitis was manifested by the need to wear absorbent materials that required changing less than two times daily.

2.  From July 1, 2013, the Veteran's prostatitis has caused him to awaken approximately three to four times per night to void and has required the use of absorbent materials that must be changed two to four times daily.


CONCLUSIONS OF LAW

1.  Prior to July 1, 2013, the criteria for a 20 percent disability rating for prostatitis were met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2013).

2.  The criteria for a disability rating in excess of 40 percent for prostatitis from July 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

In various correspondence provided by the agency of original jurisdiction, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim for increase.  He was told of the information that he needed to provide, and what information and evidence VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased rating claims, the VCAA requirement is for a generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in correspondence provided by the agency of original jurisdiction.  Specifically, VA informed the Veteran of the necessity of providing medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the VCAA. 

Prostatitis Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the possible application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's prostatitis is rated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7527 which provides the criteria for prostate gland injuries, infections, hypertrophy, and postoperative residuals of the prostate gland.  Such disability is to be rated under either voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2013).

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  A 20 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, such that the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted when the Veteran is required to wear absorbent materials that must be changed two to four times per day.  A 60 percent disability rating is warranted with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.

With respect to urinary tract infections, a 10 percent rating is warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management. Otherwise, rate as renal dysfunction.

With regard to urinary frequency, a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating, and daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a.  

Prior to July 1, 2013

A VA examination report dated in March 2009 shows that the Veteran reported getting up one to two times at night with nocturia.  He added that he had minimal leakage for which he did not wear a pad and of which he had no evidence in the physical examination.  He denied using a diaper, internal or external catheter, except when he had a 1993 transurethral resection of prostate (TURP).  He described experiencing erectile dysfunction.  Physical examination revealed that the prostate was small and firm.  There were no nodules.  It was assumed that there had been a portion of the prostate removed when his TURP was performed, accounting for a relatively small amount of residual tissue.  There was no evidence of inguinal lymphadenopathy.  There was no evidence of urinary leakage at the time of the examination.  The diagnosis was prostatitis without any clear-cut current symptomatology.

In correspondence dated in March 2009, the Veteran indicated that he would get up one to two times per night to urinate, and that he would watch water intake.  He also described occasional painful urination and microscopic hematuria.

In correspondence dated in May 2009, the Veteran clarified that he had been incontinent for 10 to 12 years, having to change his undershorts twice daily, while ignoring his spouse's request to start wearing pads.  He added that after using a pad for "two weeks, once a day change should work."

In correspondence dated in February 2010, the Veteran indicated that he would get up two to three times per night to urinate.  He added that while he would previously have to change his underwear twice daily, he was currently using absorbent pads for incontinence.  He also described slow or weak stream, decreased force, post-voidal residual, and recurrent urinary tract infections.

In correspondence dated in March 2010, the Veteran indicated that he would get about two urinary tract infections per year.  He added that he would successfully treat with cranberry juice and would not use antibiotic medication.   He also indicated that he would change absorbent pads once per day, have daytime voiding intervals of between two and three hours, and have nocturia twice nightly.

In correspondence dated in February 2013, the Veteran indicated that he had been prescribed Flomax twice daily with some improvement.  He added that he would still average nocturia three times nightly for the preceding six months.

Having considered the competent evidence of record prior to July 1, 2013, the Board finds that the Veteran's prostatitis more closely approximates the criteria for a 20 percent disability rating under Diagnostic Code 7527.  In this regard, while during the March 2009 VA examination the Veteran reported minimal leakage without the use of a pad and one to two nightly episodes of nocturia, he subsequently clarified that he had been having leaking that required a twice daily change of underwear.  Further, he added that when he began using an absorbent pad, such required a once daily change.  The wearing of absorbent materials that require changing less than two times daily warrants the assignment of a 20 percent disability rating under Diagnostic Code 7527.

The evidence of record prior to July 1, 2013, however, has not shown that the Veteran was required to wear absorbent materials that had to be changed two to four times per day.  Moreover, while the Veteran indicated that he would experience about two urinary tract infections per year, he would successfully treat with cranberry juice and would not use antibiotic medication.  There was no indication that the urinary tract infections were manifested by recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management.  There was also no evidence of poor renal function.  As such, a disability rating greater than 20 percent prior to July 1, 2013, would not be warranted.
From July 1, 2013

A VA examination report dated in July 2013 shows that the Veteran continued to be treated for symptoms associated with his prostatitis.  Voiding dysfunction was said to cause urine leakage that required absorbent material that must be changed two to four times per day.  The use of an appliance was not needed.  Nighttime awakening to void was said to be three to four times.  The Veteran also experienced hesitancy, slow or weak stream, decreased force of stream, and recurrent urinary tract infections.  Treatment for urinary tract infection was limited to the use of cranberry juice.  Physical examination of the prostate was normal.  The diagnosis was prostatitis.

Having considered the competent evidence of record from July 1, 2013, the Board finds that the Veteran's prostatitis does not warrant a rating higher than 40 percent.  In this regard, the July 2013 VA examination report confirmed that the Veteran used an absorbent pad that required change two to four times per day, and that an appliance was not needed.  Such findings warrant the assignment of a 40 percent disability rating.

The evidence of record from July 1, 2013, has not shown that the Veteran has been required to wear absorbent materials that must be changed more than four times per day or that the use of an appliance has been required such that the criteria for the next higher (60 percent) disability rating would be met.  Moreover, while the Veteran indicated that he would experience recurrent urinary tract infections, he would successfully treat with cranberry juice and would not use antibiotic medication.  There is no indication that the urinary tract infections were manifested by recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management.  There was also no evidence of poor renal function.  As such, a disability rating greater than 40 percent from July 1, 2013, would not be warranted.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Accordingly, the Board finds that a 20 percent disability rating is warranted from the date of claim until July 1, 2013; and that a disability rating greater than 40 percent from July 1, 2013, is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board also finds that the Veteran's claim does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's prostatitis is contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been discussed above, the ratings assigned herein are appropriate.  In this regard, as a result of this decision, the prostatitis has been assigned a disability rating of 20 percent prior to July 1, 2013.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A 20 percent disability rating for service-connected prostatitis prior to July 1, 2013, is granted, subject to the law and regulations governing the award of monetary benefits.

A disability rating greater than 40 percent for service-connected prostatitis from July 1, 2013, is denied.


REMAND

A remand is required in this case as to the issues of service connection for sinusitis, hypertension, sleep apnea, a neurological disorder, and residuals of transient ischemic attacks with strokes, and a higher disability rating for degenerative disc and joint disease of the cervical spine with strain.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

With regard to the issue of service connection for sinusitis, the Veteran asserts that he has such chronic disability that was first manifested during his period of active service.  He has submitted numerous lay statements supporting his assertion.  A VA examination report dated in July 2013 shows that the examiner concluded that the Veteran did not have chronic sinusitis, and that the asserted disability was less likely as not related to his period of active service.  However, a private medical record from O. Goyco, M.D., dated in August 2013, shows that the Veteran was diagnosed with maxillary sinusitis.  In establishing entitlement to service connection, the current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim, even if the disorder is an acute and transitory one.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  As there is a diagnosis of maxillary sinusitis following the July 2013 VA examination, and during the pendency of this appeal, the Board finds that an additional medical opinion must be obtained so as to assess the nature and etiology of the Veteran's asserted disability.

With regard to the issues of service connection for hypertension, sleep apnea, a neurological disorder, and residuals of transient ischemic attacks with strokes, the Veteran asserts that such disorders are etiologically related to his period of active service.  He maintains that such disorders are either caused or aggravated by his service-connected disabilities, to specifically include his service-connected PTSD.  The July 2013 VA examination report addressed the respective disorders and concluded that each was less likely than not related to military service.  However, in each instance, the examiner did not consider the competent lay evidence in support of each claim; nor did the examiner provide a complete rationale for the opinions provided.  Moreover, the examiner did not provide an opinion as to whether the asserted disorders were secondary to a service-connected disability such as PTSD.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In light of the foregoing, the Board finds that a remand is necessary in order to obtain an opinion that is more thorough.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

With regard to the issue of an increased disability rating for the service-connected degenerative disc and joint disease of the cervical spine with strain, in the July 2013 VA examination report, the VA examiner concluded that there were contributing factors of pain, weakness, fatigability and/or incoordination and additional limitation of functional in the ability of the cervical spine during flare-ups or repeated use over time.  The additional limitation was described as decrease in range of motion due to pain.  However, the examiner indicated that she was unable to provide degree of additional range of motion loss because a reply would be based on mere speculation. 

The United States Court of Appeals for Veterans Claims (Court) has directed that where a medical provider indicates that an opinion cannot be given without resort to speculation, the provider must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, an additional examination and opinion should be obtained which specifically addresses the possible manifestations of functional loss due to pain and where motion is impeded [such as with decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as, swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 )].  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) ; 38 C.F.R. § 3.159(b) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should obtain any relevant ongoing VA treatment records of the Veteran for his asserted disabilities that are not yet of record, and associate those documents with the claims file.  (The Veteran's assistance should be enlisted to determine where treatment or evaluation has been received.  If he identifies any further private care/evaluation, such records should also be sought with his consent.)

2.  The agency of original jurisdiction should thereafter arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the nature and etiology of his asserted sinusitis.  The entire claims file, to include a copy of this remand, must be made available to the examiner.  

A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner should be accomplished, and all clinical findings reported in detail.  The examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran has a sinusitis disability; and if so, whether any such disability is related to his period of active service.  In providing the requested opinion, the examiner must consider and comment on the August 2013 diagnosis of acute maxillary sinusitis.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's reports regarding onset and continuity.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction should also arrange for the Veteran to undergo appropriate VA examinations so as to ascertain the nature and etiology of his asserted hypertension, sleep apnea, a neurological disorder, and residuals of transient ischemic attacks with strokes.  The examination(s) must be conducted by a VA physician.  The entire claims file, to include a copy of this remand, must be made available to the examiner.  

A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail. 

The examiner(s) should provide an opinion as to whether it is at least as likely as not that the Veteran has (i) hypertension, (ii) sleep apnea, (iii) a neurological disorder, and (iv) residuals of transient ischemic attacks with strokes.

If the Veteran has any of the foregoing asserted disabilities, the examiner is asked to provide an opinion as to whether it is at least as likely as not that such is etiologically related to his period of military service.

The examiner is also asked to opine as to whether it is at least as likely as not that any (i) hypertension, (ii) sleep apnea, (iii) a neurological disorder, or (iv) residuals of transient ischemic attacks with strokes was caused (in whole or in part) by a service-connected disability, to specifically include PTSD?

The examiner is asked to also opine as to whether it is at least as likely as not that any (i) hypertension, (ii) sleep apnea, (iii) a neurological disorder, and (iv) residuals of transient ischemic attacks with strokes has been aggravated (permanently worsened) by a service-connected disability, to specifically include PTSD?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting the Veteran's reports of onset and continued symptoms should be set forth in detail.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction should arrange for the Veteran to undergo appropriate VA examination so as to ascertain the severity of his service-connected degenerative disc and joint disease of the cervical spine with strain.  The entire claims file, to include a copy of this remand, must be made available to the examiner.  All tests necessary to rate the disability should be conducted, including range-of-motion testing. 

The VA examiner is directed to provide commentary regarding symptoms, including any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  All functional losses, including those occurring during flare-ups, should be equated to additional loss of motion (beyond what is shown clinically).

The examiner is also directed to specifically comment on the following:

(a)  Whether there are muscle spasms or guarding severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b)  Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's cervical spine.

The examiner should indicate whether the cervical spine disability has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest.

The examiner should also report all neurologic impairment resulting from the service-connected cervical spine disability.  If any neurologic impairment is found, the examiner should identify the nerve impaired or seemingly impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe. 

If there is neurologic impairment of the upper extremities that is not related to the service-connected cervical spine disability, the examiner should so report. 

Finally, the examiner should discuss the impact, if any, the disability has on the Veteran's ability to obtain and maintain gainful employment and activities of daily living.  If the examiner does not find that the service-connected disability precludes gainful employment, the examiner is requested to discuss the types of employment the Veteran would be able to obtain and maintain. 

The examiner must provide a rationale for each of the opinions that take into account the Veteran's reports of his history and his current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.  The examiner must provide a rationale for each opinion given.

5.  The agency of original jurisdiction should thereafter review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

6.  The agency of original jurisdiction should then readjudicate the claims remaining on appeal.  If a benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


